Stewart, J.,
concurring. In the case of State, ex rel. Hackley, v. Edmonds, Clerk, 150 Ohio St., 203, 80 N. E. (2d), 769, in which I wrote the opinion, this court held in the first two paragraphs of the syllabus as follows:
“1. Section 7 of Article XVIII of the Constitution of Ohio vests in a municipality adopting a charter pursuant thereto the power to prescribe the manner of selecting the members of its council, to fix the terms of such members, and to so restrict the tenure of office of such members as to make such tenure dependent upon the will of the electors.
“2. The wisdom or desirability of the provisions of a municipal charter, adopted pursuant to Section 7, Article XVTII of the Constitution, so far as such provisions are of a strictly local nature and are not in conflict with the general laws of the state, is not a subject for judicial inquiry.”
It seems to me that the legal principles enunciated in that case are applicable to the present one.
Under the proportional representation system of voting in Cincinnati, I was for seven successive terms a successful candidate for city council. Nevertheless I was always opposed to such system of voting and campaigned in two elections when there were attempts to amend the Cincinnati charter by providing a different system for the election of its councilmen.
*613As said in the Hackley case, the wisdom or desirability of the provisions of a municipal charter is not a subject for judicial inquiry, and where one is sitting as a judge he cannot, in the discharge of Ms duties, allow Ms personal views as to the wisdom or desirability of the provisions of a charter, a law or a constitution to in any way guide or influence Mm in interpreting the meaning thereof. He would be false to his oath of office if he did so.
In 1924 the proportional representation provision was put into the charter of Cincinnati by a majority vote of the people of that city and under the home-rule provision of the Ohio Constitution the voice of the people of the city is paramount in matters respecting purely local affairs.
Whenever the people desire to change the method of voting for conncilmen they have the power and authority to do so by voting for whatever alternate system appeals to them as wise or desirable.